Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A method for producing an ignition coil for an internal combustion engine, the method comprising:
a step A of disposing a primary coil and a secondary coil on a plate assembly to form a coil assembly;
a step B of forming a case cover assembly having an internal space;
a step C of welding the case cover assembly to the coil assembly by application of laser light so as to store the primary coil and the secondary coil in the internal space; and
a step D of injecting insulating resin into the case cover assembly and the coil assembly welded to each other and hardening the insulating resin,
wherein, in the step C, laser is applied such that portions which are welded by application of laser light and portions to which the laser light is not applied alternate in a joining portion between the case cover assembly and the coil assembly.

Similar methods of forming an ignition coil utilizing welding in general are known in the art; for example, see Nishimura (JP 2014-212223) and the non-final rejection of 9 May 2022. Additionally, it is known, in general, to use a laser to weld resin; see Sakata (US Pub No 2009/0324977).
However, the specific limitation, now amended into claim 1, reciting that the laser is applied “that portions which are welded by application of laser light and portions to which the laser light is not applied alternate”, is sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747